            Case 1:19-cv-01080-JDB Document 67 Filed 06/25/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,                                      CIVIL ACTION
               Plaintiff,

       v.                                                      No. 1:19-cv-01080

SURESCRIPTS, LLC,
                Defendant.


                                   Joint Proposed Agenda for
                                 June 26, 2020 Status Conference

       The parties jointly submit this proposed agenda for the status conference on June 26,

2020 at 2:00 pm ET.

   1. Discovery update

   2. Schedule next status conference

             a. Subject to the Court’s availability, the parties request a status conference the week

                of September 14, 2020 or earlier.

Respectfully submitted this 25th day of June, 2020.


__/s/ David B. Schwartz__________                   ____/s/Amanda P. Reeves ________
David B. Schwartz                                   Amanda P. Reeves (D.C. Bar 496338)
Markus H. Meier (D.C. Bar 459715)                   Allyson M. Maltas (D.C. Bar 494566)
Federal Trade Commission                            LATHAM & WATKINS LLP
600 Pennsylvania Avenue, NW                         555 Eleventh Street, NW, Suite 1000
Washington, DC 20580                                Washington, DC 20004-1304
Telephone: (202) 326-3748                           Telephone: (202) 637-2183
Facsimile: (202) 326-3384                           Facsimile: (202) 637-2201
dschwartz1@ftc.gov                                  Email: amanda.reeves@lw.com
                                                    Email: allyson.maltas@lw.com
Counsel for Plaintiff Federal Trade
Commission                                          Counsel for Defendant Surescripts
